                                          Case 3:19-cv-06006-MMC Document 41 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT HEGARTY,                                Case No. 19-cv-06006-MMC
                                                       Plaintiff,
                                   8
                                                                                       ORDER DENYING DEFENDANT’S
                                                  v.                                   MOTION TO DISMISS
                                   9

                                  10    TRANSAMERICA LIFE INSURANCE                    Re: Doc. No. 25
                                        COMPANY,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is defendant Transamerica Life Insurance Company’s
                                  14
                                       (“Transamerica”) Motion to Dismiss, filed December 20, 2019. Plaintiff Robert Hegarty
                                  15
                                       (“Hegarty”) has filed opposition, to which Transamerica has replied.1 Having read and
                                  16
                                       considered the papers filed in support of and in opposition to the motion, the Court rules
                                  17
                                       as follows.2
                                  18
                                              For the reasons stated at the Case Management Conference conducted May 15,
                                  19
                                       2020, the Court cannot find, based on the arguments made in the briefing and materials
                                  20
                                       filed to date, that, as a matter of law, Hegarty’s claims are “barred by the doctrines of
                                  21
                                       release and/or res judicata” (see Doc. No. 25 at 7:3-4), or that, as a matter of law,
                                  22
                                       Transamerica “did not ‘guarantee’ that cash value increases would be credited in years
                                  23

                                  24
                                              1  In connection with their respective filings, both parties requested the Court take
                                  25   judicial notice of various documents, which requests, with one exception, are unopposed
                                       and, consequently, with that one exception, hereby GRANTED. The one exception is
                                  26   Hegarty’s objection to Transamerica’s request for judicial notice of Exhibit G to the
                                       Declaration of Kevin J. McMahon, which objection is hereby SUSTAINED. Had the Court
                                  27   not so ruled, however, the result reached herein on the Motion to Dismiss would remain
                                       unchanged.
                                  28           2 On March 18, 2020, the Court took the motion under submission.
                                          Case 3:19-cv-06006-MMC Document 41 Filed 05/18/20 Page 2 of 2




                                   1   30 and 40” (see id. at 7:9-10).

                                   2          Accordingly, the Motion to Dismiss is hereby DENIED, and Hegarty’s Motion for

                                   3   Preliminary Injunction is hereby SCHEDULED for hearing on June 19, 2020, at 9:00 a.m.,

                                   4   at which proceeding the parties will have the opportunity to elaborate on the arguments

                                   5   made in support of their respective positions with regard to any release of claims and the

                                   6   proper construction of the insurance contract.3

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: May 18, 2020

                                  10

                                  11
                                                                                              MAXINE M. CHESNEY
                                  12                                                          United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              3As the briefing in the Motion for Preliminary Injunction was complete prior to the
                                  27   above-referenced conference, the parties may, if they so elect, submit, no later than June
                                       5, 2020, additional declarations and exhibits (including, if available, the “explanatory
                                  28   notes” referenced in the Certificate issued August 8, 1989 (see Doc. No. 1 at 92)).
                                                                                   2
